Management’s Discussion & Analysis of Financial Condition & Results of Operations The following discussion and analysis should be read in conjunction with the Consolidated Financial Statements and the notes relating thereto included herein. When necessary, reclassifications have been made to prior periods’ data for purposes of comparability with current period presentation without impacting earnings. Overview Unity Bancorp, Inc. (the “Parent Company”) is a bank holding company incorporated in New Jersey and registered under the Bank Holding Company Act of 1956, as amended. Its wholly-owned subsidiary, Unity Bank (the “Bank,” or when consolidated with the Parent Company, the “Company”) is chartered by the New Jersey Department of Banking and Insurance. The Bank provides a full range of commercial and retail banking services through the Internet and its fifteen branch offices located in Hunterdon, Middlesex, Somerset, Union and Warren counties in New Jersey and Northampton County in Pennsylvania. These services include the acceptance of demand, savings and time deposits and the extension of consumer, real estate, Small Business Administration (“SBA”) and other commercial credits. Results of Operations Net income available to common shareholders for the year ended December 31, 2011 was $988 thousand or $0.13 per diluted common share, compared to $720 thousand in 2010 or $0.10 per diluted common share.The increase was attributable to enhanced noninterest income, a reduced provision for loan losses and continued expense management.Though the Company continues to be affected by the impact the recession has had on its borrowers through elevated delinquency levels and loan loss provisions, our net interest margin remains strong, we have been successful at keeping our expenses under control and we remain well-capitalized. Despite these economic conditions and the impact that the recession has had on our borrowers, we have seen improvements in our financial performance as noted below. - Our net interest margin expanded 9 basis points to 3.76 percent, - Noninterest income, excluding the effect of security gains, increased 7.5 percent due to increased gains on SBA loan sales, - Core deposits increased $10.3 million during the year, improving our deposit mix, - Shareholders’ equity increased $3.5 million from year-end 2010, primarily due to net income and the increase in other comprehensive income, and - The Company increased its capital levels. Items which materially impacted earnings for the year included: - A $6.8 million provision for loan losses due to the elevated level of charge-offs and the inherent credit risk within the loan portfolio, and - A $1.0 million decrease in net interest income. The Company’s performance ratios are listed below: Net income per common share - Basic (1) $ $ Net income per common share - Diluted (1) $ $ Return on average assets % % Return on average equity (2) % % Efficiency ratio % % (1) Defined as net income adjusted for dividends accrued and accretion of discount on perpetual preferred stock divided by weighted average shares outstanding. (2) Defined as net income adjusted for dividends accrued and accretion of discount on perpetual preferred stock divided by average shareholders’ equity (excluding preferred stock). Net Interest Income The primary source of income for the Company is net interest income, the difference between the interest earned on assets such as investments and loans, and the interest paid on deposits and borrowings.Factors that impact the Company’s net interest income include the interest rate environment, the volume and mix of interest-earning assets and interest-bearing liabilities, and the competitive nature of the Company’s marketplace. The Company’s net interest income has been adversely impacted by the sustained low interest rate environment, which the Federal Open Market Committee forecasts will continue into 2014.This rate environment has resulted in earning assets continuing to reprice at lower rates, as well as the reinvestment of cash flow in lower earning products.The benefit of this low interest rate environment is lower funding costs, as deposits reprice at lower rates. During 2011, tax-equivalent interest income decreased $4.4 million or 10.0 percent to $39.7 million.This decrease was driven by the lower average yield on earning assets and a decrease in the average volume of earning assets: - Of the $4.4 million decrease in interest income on a tax-equivalent basis, $2.8 million was due to the decrease in average interest-earning assets, and $1.6 million was attributed to reduced yields on interest-earning assets. - The average volume of interest-earning assets decreased $44.0 million to $776.9 million in 2011 compared to $821.0 million in 2010. This was due primarily to a $29.9 million decrease in average investment securities and a $28.8 million decrease in average loans, partially offset by a $15.2 million increase in federal funds sold and interest-bearing deposits. These fluctuations were a result of the Company actively managing the size of its balance sheet to preserve capital levels. - The yield on interest-earning assets decreased 26 basis points to 5.12 percent in 2011 due to the continued repricing in an overall lower interest rate environment.Yields on most earning assets, particularly those with variable rates, fell due to these lower market rates, while the yield on securities held to maturity and SBA loans increased. Total interest expense was $10.6 million in 2011, a decrease of $3.5 million or 24.8 percent compared to 2010. This decrease was driven by the lower overall interest rate environment combined with the shift in deposit mix away from higher priced products and a decrease in the average volume of interest-bearing liabilities: - Of the $3.5 million decrease in interest expense in 2011, $1.7 million was attributed to a decrease in the rates paid on interest-bearing liabilities, and $1.7 million was due to the decrease in the volume of average interest-bearing liabilities. - Interest-bearing liabilities averaged $648.6 million in 2011, a decrease of $59.2 million or 8.4 percent, compared to 2010.The decrease in interest-bearing liabilities was a result of decreases in average time deposits, savings deposits and borrowed funds, partially offset by an increase in interest-bearing demand deposits. - The average cost of interest-bearing liabilities decreased 35 basis points to 1.62 percent, primarily due to the repricing of deposits in a lower interest rate environment. - The lower cost of funding was also attributed to a shift in the mix of deposits from higher cost time deposits to lower cost savings deposits and interest-bearing demand deposits. Tax-equivalent net interest income amounted to $29.2 million in 2011, a decrease of $908 thousand or 3.0 percent, compared to 2010. Net interest margin increased 9 basis points to 3.76 percent for 2011, compared to 3.67 percent in 2010.The net interest spread was 3.50 percent, a 9 basis point increase from 3.41 percent in 2010. The table on the following two pages reflects the components of net interest income, setting forth for the periods presented herein: (1) average assets, liabilities and shareholders’ equity, (2) interest income earned on interest-earning assets and interest expense paid on interest-bearing liabilities, (3) average yields earned on interest-earning assets and average rates paid on interest-bearing liabilities, (4) net interest spread (which is the average yield on interest-earning assets less the average rate on interest-bearing liabilities), and (5) net interest income/margin on average earning assets. Rates/yields are computed on a fully tax-equivalent basis, assuming a federal income tax rate of 34 percent. Page 12 Consolidated Average Balance Sheets Dollar amounts in thousands - interest amounts and interest rates/yields on a fully tax-equivalent basis. For the years ended December 31, Average Balance Interest Rate/ Yield Average Balance Interest Rate/ Yield ASSETS Interest-earning assets: Federal funds sold and interest-bearing deposits $ $
